Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carreia II et al. (US 5549382) in view of Snyder (US 2017/0188743; 10028609) and Alet Vidai et al (US 2016/0073820).
Carreia discloses for claim 1: 1. (Original) A microwave oven (102,fig 11)container (fig 11), comprising: a body (fig 11) configured to contain a liquid(abstract, stirring foodstuffs); an agitator (108) projecting through a bottom wall of the body 102 and configured to agitate liquid contained in the body(fig 11 stirring foodstuff abstract), the agitator including a first end disposed within the body and a second end disposed external to the body(fig 6-11), the second 

    PNG
    media_image1.png
    147
    189
    media_image1.png
    Greyscale

The claim differs in that the container has second end projecting through a bottom wall of a body adapted to couple with a turntable drive of a microwave oven to power movement of the agitator in response to rotation of the turntable drive shown in fig 6-11 and recited as magnetic coupling in claim 10 (but not expressed) and a cage surrounding the agitator.
Snyder teaches such second end adapted to couple 84,102(through a body 90,50,44,10) with a turntable drive 112 of a microwave oven to power movement of an agitator (stirring plate 80, blade 90) in response to rotation of the turntable drive in the abstract and ¶ 16-28, fig 1-6 and a cage 20, 22,24 .

    PNG
    media_image2.png
    618
    497
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    488
    489
    media_image3.png
    Greyscale
 
Alet Vidai teaches in ¶46 an agitator having a coupling member that can be inside or outside vessel 50 and having bottom wall 51 with shaft 57 passing through an opening formed in bottom 56 of vessel wall 51 and having a conveniently sealed opening.
The references are in the same field of endeavor and address the same or similar problem.
The advantage is homogeneous cooking, maintaining position of a vessel and safety.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carreia by substituting an agitator with a coupling to the container, motor, blades, stirring plate as shown in fig 6 as taught by Snyder for agitation for homogeneous cooking and safety.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carreia-Snyder by substituting an agitator with a coupling passing through an opening formed in bottom of vessel wall as taught by Alet Vidai for agitation for homogeneous cooking and safety.
References to Carreia.

3. (Original) The container of claim 1, wherein the agitator includes a propeller 90 disposed at the first end (Snyder 80)thereof, and wherein the cage (cage 50 Snyder)is configured to surround the propeller(fig 6 Snyder).  
4. (Original) The container of claim 1, wherein the agitator includes an agitator selected from a group consisting of: a three blade propeller, a paddle, or a helical agitator disposed at the first end thereof(Snyder¶ 30,21 blade 90) .  
5. (Original) The container of claim 1, wherein the container is configured for use in sous vide cooking (abstract) in the microwave oven and the cage is configured to separate the agitator from a sous vide bag (Snyder ¶ 21 pouch)in a submerged position within the liquid contained by the body of the container(Snyder 24,50).  
6. (Original) The container of claim 5, wherein the cage forms a support for the sous vide bag(Snyder ¶ 21 grate).  
7. (Original) The container of claim 1, wherein the second end of the agitator includes a connector that is adapted to removably couple with the turntable drive of the microwave oven(Snyder 110,84,abstract).  
8. (Original) The container of claim 7, wherein a mating profile of the connector matches that of a turntable of the microwave oven such that the container is interchangeable with the turntable(Snyder 110,102).  
9. (Original) The container of claim 1 further comprising a support for supporting the body and inhibiting rotation of the body relative to a supporting surface(45,98 Snyder).  

11. (Original) A microwave oven, comprising: a housing including a cooking cavity; and a container comprising: a body configured to contain a liquid; an agitator projecting through a bottom wall of the body and configured to agitate liquid contained in the body, the agitator including a first end disposed within the body and a second end disposed external to the body, the second end adapted to couple with a turntable drive of a microwave oven to power movement of the agitator in response to rotation of the turntable drive; and Page 3 of 7Patent Application No.: 16/447,491Attorney Docket No.: ZU088-19192Response to 10/08/2020 Restrictiona cage disposed within the body and surrounding the first end of the agitator, wherein the cage includes a plurality of openings to allow liquid contained in the body to pass through the cage.  See the rejection of claim 1.
12. (Original) The microwave oven of claim 11, wherein the second end of the agitator includes a connector that is adapted to removably couple with the turntable drive of the microwave oven.  See the rejection of claim 1.
13. (Original) The microwave oven of claim 11, wherein a mating profile of the connector matches that of a turntable of the microwave oven such that the container is interchangeable with the turntable.  See the rejection of claim 1.
14. (Original) The microwave oven of claim 11, wherein the container further includes a rotary seal positioned to seal the bottom wall of the body proximate the agitator(Alet Vidai ¶46). See the rejection of claim 1.

15. (Original) The microwave oven of claim 11, wherein the container is configured for use in sous vide cooking in the microwave oven and the cage is configured to separate the agitator from a sous vide bag in a submerged position within the liquid contained by the body of the container.  See the rejection of claim 1.
16. (Original) The microwave oven (Snyder c 8 l 40-c 9 l 5) of claim 11 further comprising: a microwave cooking element disposed within the housing to generate cooking energy within the cooking cavity; a temperature sensor (Snyder 60)positioned to sense temperature within the cooking cavity of the housing(fig 11); and a controller (Snyder 68,abstract)disposed in the housing (fig 1)and configured to: initiate a dedicated sous vide cooking cycle in response to user input and after placement of the container containing the liquid and a food item to be cooked into the cooking cavity(Snyder c 5 l 15-45); monitor a temperature of the liquid contained by the container during the dedicated sous vide cooking cycle using the temperature sensor(Snyder c 5 l 15-45); andPage 4 of 7Patent Application No.: 16/447,491Attorney Docket No.: ZU088-19192 Response to 10/08/2020 Restrictioncontrol the microwave cooking element in response to the monitored temperature to maintain a constant temperature of the liquid during at least a portion of the dedicated sous vide cooking cycle(Snyder c 6 l 50-c 7 l 1-5,25-60,fig 6,7).  
17. (Original) The microwave oven of claim 16, wherein the temperature sensor is an infrared sensor, and wherein the temperature sensor wirelessly senses temperature within the cooking cavity of the housing(Snyder c 7 l 25-55,conventional,c 5 l 15-45).  
18. (Original) The microwave oven of claim 16, wherein the temperature sensor is disposed on a bottom wall, a side wall, or a top of the cooking cavity(fig 10,conventional,implicit).  

20. (Original) The microwave oven of claim 16, wherein the controller is further configured to control the agitator in response to the monitored temperature(Snyder fig 7, c 5 l 1-15,abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alet et al (US 2014/0203010) and Carreia et al (US 5549382) teach infrared sensors to be conventional
Ohyama et al (US 2009/0107993) teaches a microwave with agitation 29 a,b.
Changhongman et al (KR 2015115228):

    PNG
    media_image4.png
    566
    739
    media_image4.png
    Greyscale

See element 50 picturing a second end and a first end implicit in 100.
Response to Arguments
Applicant’s arguments with respect to all the claims have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for teaching or matter specifically challenged in the argument.
The term “body” can encompass a variety of containers and vessels. Alet Vidai teaches an agitator having a coupling member that can be inside or outside vessel 50 and having bottom wall 51 with shaft 57 passing through an opening formed in bottom 56 of vessel wall 51 and having a conveniently sealed opening.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/FREDERICK F CALVETTI/Examiner, Art Unit 3761 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763